16-1256
Doe v. Sessions



         16‐1256 
         Doe v. Sessions 


                                   UNITED STATES COURT OF APPEALS 
                                       FOR THE SECOND CIRCUIT 

                                               August Term 2017 

                      (Argued: September 26, 2017                  Decided: March 29, 2018) 

                                                   No. 16‐1256 

                                    –––––––––––––––––––––––––––––––––––– 

                                                   JOHN DOE, 

                                                    Petitioner, 

                                                       ‐v.‐ 

                            JEFFERSON B. SESSIONS III, United States Attorney General, 

                                                   Respondent. 

                                    –––––––––––––––––––––––––––––––––––– 

         Before:            LIVINGSTON, LYNCH, and CHIN, Circuit Judges.   

               Petitioner  John  Doe  seeks  review  of  an  April  13,  2016  judgment  of  the 
         Bureau of Immigration Appeals dismissing his appeal from an October 22, 2015 
         decision  of  an  Immigration  Judge  ordering  Doe’s  removal  and  denying  his 
         application  for  deferral  of  removal  under  the  Convention  Against  Torture 
         (“CAT”).    We DENY the petition insofar as Doe challenges his conviction‐based 
         removal  on  the  ground  that,  in  determining  whether  his  federal  narcotics 
         conviction rendered him removable, the agency was required to apply a “time‐of‐
         decision”  rule  and  to  compare  his  statute  of  conviction  to  the  version  of  the 


                                                         1 
                                                                                              
Controlled  Substances  Act,  21  U.S.C.  §  801  et  seq.,  in  effect  during  his  removal 
proceedings.    We  GRANT  the  petition  to  the  extent  that  Doe  urges  that  the 
agency committed legal error in denying his application for deferral of removal 
pursuant to the CAT. 
 
FOR PETITIONER:                        WHITNEY  ELLIOTT  (Seymour  James,  Jr., 
                                       Adriene Holder, Maria E. Navarro, Charles 
                                       Conroy,  Ward  Oliver,  Stacy  Taeuber,  Julie 
                                       Dona,  on  the  brief),  The  Legal  Aid  Society, 
                                       New York, NY. 
 
FOR RESPONDENT:                        DANA  M.  CAMILLERI  (Benjamin  P.  Mizer, 
                                       Anthony P. Nicastro, on the brief), Office of 
                                       Immigration  Litigation,  United  States 
                                       Department of Justice, Washington, DC. 
 
DEBRA ANN LIVINGSTON, Circuit Judge: 

       Petitioner  John  Doe,  a  native  and  citizen  of  the  Dominican  Republic 

admitted  to  the  United  States  on  September  13,  2007  as  a  lawful  permanent 

resident, seeks review of an April 13, 2016 decision of the Board of Immigration 

Appeals  (“BIA”)  dismissing  the  appeal  of  an  October  22,  2015  decision  of  an 

Immigration  Judge  (“IJ”),  which  ordered  Doe’s  removal  and  denied  his 

application  for  deferral  of  removal  under  the  Convention  Against  Torture 




                                              2 
                                                                                               
(“CAT”).    See In re John Doe, No. A058 529 649 (B.I.A. Apr. 13, 2016), aff’g No. A058 

529 649 (Immig. Ct. N.Y. City Oct. 22, 2015).1     

       Doe was found removable based on his conviction in the Southern District 

of New York for violating the Controlled Substances Act (“CSA”), 21 U.S.C. § 801 

et seq.    The agency determined that Doe’s conviction involved the violation of a 

United States law “relating to a controlled substance (as defined in [the CSA at] 

section 802 of Title 21),” 8 U.S.C. § 1227(a)(2)(B)(i), and that his crime constituted 

a  drug  trafficking  aggravated  felony,  8  U.S.C.  §§  1101(a)(43)(B),  (U);  see  also  18 

U.S.C. § 924(c)(2) (defining “drug trafficking crime” to mean, in relevant part, “any 

felony  punishable  under  the Controlled  Substances  Act”).    Doe  challenges  that 

determination, arguing that his CSA conviction does not “categorically fit[] within 

the ‘generic’ federal definition” of a removable offense, see Moncrieffe v. Holder, 569 

U.S. 184, 190 (2013), because the drug schedules in the CSA (“CSA Schedules”) at 

the time of his conviction were broader than the CSA Schedules at the time of his 

removal  proceedings.    Doe  also  challenges  the  agency’s  denial  of  CAT  relief.   

For the reasons set forth below, we conclude that the agency committed a legal 




       1  Citations to the agency’s decisions have been modified to reflect our grant of the 
petitioner’s motion to proceed under a pseudonym. 


                                              3 
                                                                                          
error in assessing Doe’s claim to CAT relief, but that it did not err in determining 

that  Doe  was  removable  by  virtue  of  his  federal  drug  trafficking  conviction.   

Accordingly, Doe’s petition for review is GRANTED in part and DENIED in part.     

                                   BACKGROUND 

      Petitioner John  Doe,  a  native  and  citizen of  the  Dominican  Republic,  was 

admitted to the United States as a lawful permanent resident in 2007.    In 2014, 

Doe  pleaded  guilty  in  the  Southern  District  of  New  York  to  one  count  of 

conspiracy to distribute and possess with intent to distribute heroin, in violation 

of  21  U.S.C.  §§  846,  841(b)(1)(C)  of  the  CSA.    Doe  cooperated  with  law 

enforcement  upon  his  arrest  in  connection  with  this  crime  and  provided 

information that helped the government convict the other individuals involved.   

Certified  Administrative  Record  (“CAR”)  at  864.    He  entered  his  guilty  plea 

pursuant to a cooperation agreement.         

      After his conviction, Doe was charged as removable under the Immigration 

and Nationality Act (“INA”) for having been convicted of a controlled substance 

offense, a drug trafficking aggravated felony, and a conspiracy to commit a drug 

trafficking  aggravated  felony.    See  8  U.S.C.  §§  1227(a)(2)(A)(iii),  (B)(i);  id. 

§§ 1101(a)(43)(B),  (U).    Before  the  IJ,  Doe  admitted  the  Government’s  factual 



                                            4 
                                                                                            
allegations but contested removability.    He applied for asylum, withholding of 

removal, and, as relevant here, CAT relief, alleging fear of the co‐defendants in his 

criminal case (because he had cooperated) and of a rival family in the Dominican 

Republic.     

       Although  Doe’s  judgment  of  conviction  specifies  that  he  conspired  to 

distribute  heroin,  the  substantive  statute  underlying  his  conspiracy  renders  it  a 

crime to distribute or possess with intent to distribute “a controlled substance,” 

meaning  any  substance  listed  in  one  of  the  five  CSA  Schedules.    21  U.S.C. 

§ 841(a)(1); see also 21 U.S.C. § 802(6) (defining “controlled substance” for purposes 

of  the  CSA).    In  January  2015,  during  Doe’s  removal  proceedings,  the  DEA 

removed  naloxegol  from  these  Schedules.    See  Schedules  of  Controlled 

Substances: Removal of Naloxegol From Control, 80 Fed. Reg. 3468, 3469 (Jan. 23, 

2015) (codified at 21 C.F.R. pt. 1308).    Doe moved to terminate proceedings on the 

ground that after naloxegol was removed from the CSA Schedules, his conviction 

no  longer  categorically  involved  a  controlled  substance,  as  required  for  his 

removal.    CAR  at  357.    That  is  so,  argued  Doe,  because  the  Schedules  were 

broader on the date of his conviction than at the time of his removal proceedings 

(because a person could be convicted of distributing naloxegol in 2014, when Doe 



                                             5 
                                                                                       
was convicted, but not in 2015, when the Schedules were amended).    Because of 

this mismatch, Doe asserted, he was no longer convicted of a crime categorically 

involving a federally controlled substance and therefore could not be removed on 

this basis.     

       The IJ disagreed.    In a written decision, the IJ explained that Doe’s motion 

to terminate was properly denied because Matter of Ferreira, 26 I. & N. Dec. 415 

(B.I.A. 2014), instructs that a court is to compare the statute of conviction to the 

CSA Schedules in place at the time of conviction.    “In this case,” the IJ concluded, 

“[Doe] was convicted of a crime in violation of the CSA.    Thus, at the time of his 

conviction,  he  was  necessarily  convicted  of  a  crime  relating  to  a  federally 

controlled substance.”    CAR at 102–03.    As relevant here, the IJ also denied CAT 

relief, noting that Doe had conceded that only one of his co‐conspirators, a friend 

who posed no threat, was even aware that he had cooperated, and concluding that 

Doe failed to demonstrate that he would likely be tortured by his co‐defendants 

or the rival Dominican family if returned to the Dominican Republic.    Id. at 104–

06. 

       The BIA dismissed Doe’s appeal.    As to Doe’s argument that his conviction 

no longer categorically constitutes a crime relating to a controlled substance, the 



                                          6 
                                                                                             
BIA  agreed  with  the  IJ  that  “the  proper  approach  is  to  compare  the  statute  of 

conviction with the federal drug schedules as they existed at the time of conviction,” 

not  at  the  time  of  removal  proceedings.    CAR  at  5  (emphasis  in  original).   

Regarding  CAT  relief,  the  BIA  also  discerned  no  clear  error  in  the  IJ’s 

determination that Doe failed to show a likelihood of torture.     

        Doe’s  petition  for  review  argues  (1)  that  he  is  not  removable  as  charged 

under  the  “categorical  approach”  and  (2)  that  as  to  CAT  relief,  the  agency 

committed  a  legal  error  by  concluding  that  Doe  “conceded  that  . . .  only  [one] 

person[]  knew  that  [Doe]  cooperated  with  the  authorities.”    Id.  at  105.    We 

address each of these arguments in turn.     

                                      DISCUSSION 

I.      The Categorical Approach and Doe’s CSA Conviction 

        Because  Doe  was  ordered  removed  for  a  drug  conviction,  our  review  is 

limited  to  “constitutional  claims  or  questions  of  law  raised  upon  a  petition  for 

review.” Vargas‐Sarmiento v. U.S. Dep’t of Justice, 448 F.3d 159, 164 (2d Cir. 2006) 

(quoting 8 U.S.C. § 1252(a)(2)(D)).    Doe disputes that his crime was a removable 

offense under the “categorical approach.”    This is a question of law, which the 

Court reviews de novo.    Id. at 165. 



                                              7 
                                                                                                   
                                            *    *    * 

       Pursuant to the INA, an alien may be removable after the time of admission 

when he or she is convicted, as relevant here, of   

       (1) violating or conspiring to violate “any law or regulation of a State, the 

           United States, or a foreign country relating to a controlled substance (as 

           defined  in  section  802  of  Title  21)”  and  excluding  single  offenses 

           involving small amounts of marijuana, 8 U.S.C. § 1227(a)(2)(B)(i);2  or 

       (2) committing  an  aggravated  felony,  8  U.S.C.  §  1227(a)(2)(A)(iii),  a  term 

           which encompasses, in relevant part, crimes involving ”illicit trafficking 

           in a controlled substance (as defined in section 802 of Title 21), including 

           a drug trafficking crime (as defined in section 924(c) of Title 18),” 8 U.S.C. 

           § 1101(a)(43)(B);3  or   

       (3) conspiring to commit an aggravated felony, 8 U.S.C. § 1101(a)(43)(U). 




       2  As the Supreme Court stated in Mellouli v. Lynch, 135 S. Ct. 1980, 1984 (2015), 8 
U.S.C.  §  1227(a)(2)(B)(i)  thus  “incorporates  21  U.S.C.  §  802,  which  limits  the  term 
‘controlled  substance’  to  a  ‘drug  or  other  substance’  included  in  one  of  five  federal 
schedules” in the CSA.     
         “[T]he  term  ‘drug  trafficking  crime’  means  any  felony  punishable  under  the 
       3

Controlled Substances Act (21 U.S.C. [§] 801 et seq.) . . . .”    18 U.S.C. § 924(c)(2). 


                                                8 
                                                                                             
Doe was charged as removable for having been convicted of (1) violating a law 

relating to a controlled substance; (2) a drug trafficking aggravated felony crime; 

and (3) a conspiracy to commit a drug trafficking aggravated felony crime.     

       In  the  context  of  state  criminal  convictions  alleged  to  constitute  drug 

trafficking  offenses  for  which  an  alien  is  removable,  we  have  employed  the 

“categorical approach to determine whether [a] state offense is comparable to an 

offense listed in the INA.”    Moncrieffe, 569 U.S. at 190 (internal quotation marks 

and citations omitted).    The relevant inquiry has focused on “whether the state 

statute  under  which  the  alien  was  convicted  covered  federally  controlled 

substances [as defined in the CSA Schedules] and not others.”    Mellouli, 135 S. Ct. 

at 1987.     

       In contrast, our working assumption has been that “[w]here an alien has a 

prior  federal  conviction,  it  is  a  straightforward  matter  to  determine  whether  the 

conviction was for a ‘felony punishable under the CSA.’”    Moncrieffe, 569 U.S. at 

211 (Alito, J., dissenting) (brackets omitted) (emphasis added); see also Carachuri‐

Rosendo v. Holder, 560 U.S. 563, 583 (2010) (Scalia, J., concurring in the judgment) 

(noting relevant INA provisions make clear that “a federal conviction for a felony 

offense under the Controlled Substances Act would qualify [as a felony punishable 



                                             9 
                                                                                               
under  the  CSA]”  (emphasis  in  original)).    Doe’s  felony  conviction  for  violating 

the CSA is obviously such a conviction.   

       But,  argues  Doe,  to  determine  whether  his  conviction  now  makes  him 

removable,  the  agency  should  apply  a  “time‐of‐decision”  rule  and  compare  his 

statute  of  conviction  to  the  version  of  the  CSA  in  effect  during  his  removal 

proceedings.    The  DEA  removed  naloxegol  from  the  CSA  Schedules  in  2015, 

before  the  IJ  rendered  a  decision.    See  Schedules  of  Controlled  Substances: 

Removal  of  Naloxegol  From  Control,  80  Fed.  Reg.  at  3469.    According  to  Doe, 

because  the  2014  CSA  Schedules,  which  included  naloxegol  as  a  controlled 

substance,  “criminalize[d]  a  broader  swath”  of  substances  than  the  2015  CSA 

Schedules in force at the time of his removal proceedings, Doe’s 2014 conviction is 

no longer a removable offense pursuant to the categorical approach.    Descamps v. 

United  States,  570  U.S.  254,  258  (2013)  (discussing  use  of  categorical  analysis  to 

assess whether a statute of conviction “criminalizes a broader swath of conduct 

than  the  relevant  generic  offense”  in  the  context  of  the  Armed  Career  Criminal 

Act, 18 U.S.C. § 924(e)).   

       We disagree.    In employing the categorical approach to determine whether 

state  drug  offenses  constitute  felonies  punishable  under  the  CSA,  the  Supreme 



                                             10 
                                                                                                   
Court,  this  Court,  and  the  BIA  have  previously  assumed  that  an  alien’s 

removability depends on whether a state drug schedule sweeps more broadly than 

the CSA Schedules in force at the time of the alien’s conviction, and not at the time 

that  his  removal  proceedings  are  initiated.    See,  e.g.,  Mellouli,  135  S.  Ct.  at  1988 

(“At the time of Mellouli’s conviction, Kansas’[s] schedules of controlled substances 

included at least nine substances—e.g., salvia and jimson weed—not defined” as 

controlled substances under federal law (emphasis added)); Collymore v. Lynch, 828 

F.3d  139,  141  n.2,  142  n.4,  145  (2d  Cir.  2016)  (noting  that  Collymore’s  statute  of 

conviction  and  the  CSA  Schedule  had  been  amended,  but  comparing  state  and 

federal  controlled  substances  schedules  in  effect  “at  the  time  of  Collymore’s 

conviction”  (emphasis  added));  Matter  of  Ferreira,  26  I.  &  N.  Dec.  at  418  (“[T]he 

presence  of  these  two  substances  in  the  Connecticut  schedules  at  the  time  of  the 

respondent’s  conviction  meant  that  the  definition  of  a  controlled  substance 

incorporated  by  [the  Connecticut  law]  was  broader  than  the  definition  of  a 




                                               11 
                                                                                                      
controlled substance [under federal law].” (emphasis added)).4    Doe suggests no 

persuasive reason why this is not the correct approach.     

       Noting that the issue in this case was not squarely raised by the parties in 

Mellouli, Collymore, and Matter of Ferreira, Doe argues that the use of present tense 

verbs in particular sections of the INA indicates that we should refer to the version 

of the CSA Schedules in force when removal proceedings are initiated.    Pet’r Br. 

21–22  (quoting  18  U.S.C.  §  924(c)(2)  (“any  felony  punishable  under  the  Controlled 

Substances  Act”),  as  referenced  in  8  U.S.C.  §  1101(a)(43)(B),  and  8  U.S.C. 

§ 1227(a)(2)(B)(i) (“controlled substance[s] . . . as defined in section 802 of Title 21”) 

(emphasis in original)).    This argument is unpersuasive.    The INA provisions to 

which he points merely specify the crimes for which an alien may be removed and 




       4    Gousse v. Ashcroft, 339 F.3d 91 (2d Cir. 2003), is not to the contrary.    In Gousse, 
the petitioner was arrested and later convicted for a Connecticut state law drug offense.   
339 F.3d at 98.    At the time of his arrest, Connecticut criminalized a narcotic substance, 
butorphanol, that was not listed on federal CSA Schedules at the time of his conviction.   
Id.    After his arrest but before the petitioner was convicted, butorphanol was added to 
the CSA Schedules.    Id. at 99.    The petitioner argued that he was not removable because 
the court should “look only at the schedules of substances proscribed under federal law 
at  the  time  of  the  offense  conduct.”    Id.  (emphasis  added).    Gousse  rejected  that  view, 
noting that the CSA Schedules aligned with Connecticut law at the time of conviction and 
at the time of removal proceedings.    Id.    In Gousse, however, we did not dictate which 
of the two—time of conviction or removal—was dispositive: we just held that we would 
not apply a “time‐of‐conduct” rule.    We now clarify that the correct rule is the “time‐of‐
conviction” rule.     


                                                 12 
                                                                                                
refer to different provisions of the United States Code for their definitions.    As a 

matter of plain meaning, these provisions offer no insight into whether the INA 

mandates a “time‐of‐conviction” or a “time‐of‐decision” rule.5   

       Referencing the CSA Schedules in effect at the time of conviction, moreover, 

aligns  with  the  purpose  of  the  categorical  approach  to  statutory  interpretation.   

As the Supreme Court has explained, “[b]y focusing on the legal question of what 

a conviction necessarily established, the categorical approach ordinarily works to 

promote  efficiency,  fairness,  and  predictability  in  the  administration  of 

immigration law.”    Mellouli, 135 S. Ct. at 1987.    If the point of comparison is the 




       5   Indeed,  it  can  more  persuasively  be  argued  that  the  plain  meaning  of  the 
statutory  text  points  to  a  “time‐of‐conviction”  rule.    INA  provisions  authorizing  the 
Attorney General to remove aliens convicted of serious offenses after admission focus not 
on the timing of removal proceedings but, instead, on the conviction itself.    Cf. Morrison 
v. Nat’l Austl. Bank Ltd., 561 U.S. 247, 266 (2010) (analyzing “the ‘focus’ of congressional 
concern”  to  ascertain  statutory  meaning).    Thus,  an  alien  is  removable  if  he  “is 
convicted” of an aggravated felony or controlled substances offense “at any time after 
admission.”    8  U.S.C.  §  1227(a)(2)(A)(iii)  (aggravated  felony);  id.  §  1227(a)(2)(B)(i) 
(controlled substances offense).    The Supreme Court has likewise instructed that the use 
of the word “convicted” in “the text of the INA . . . indicates that we are to look to the 
conviction  itself  as  our  starting  place”  when  applying  the  categorical  analysis.   
Carachuri‐Rosendo, 560 U.S. at 576 (emphasis in original).    The conviction is “the relevant 
statutory hook,” and is itself the most relevant reference point.    Moncrieffe, 569 U.S. at 
191 (quoting Carachuri‐Rosendo, 560 U.S. at 580); see also Carachuri‐Rosendo, 560 U.S. at 580 
(criticizing a variant of the categorical approach which ignored the conviction and instead 
“focuse[d] on facts known to the immigration court that . . . did not serve as the basis for 
the [petitioner’s] conviction and punishment” (emphasis in original)).     


                                              13 
                                                                                           
CSA Schedules at the time of removal proceedings, however, it is impossible for 

either the Government or the alien to anticipate the immigration consequences of 

a guilty plea or conviction at trial at the point when these parties must determine 

how to proceed with the criminal case.    For example, by Doe’s logic, if at the time 

of conviction, an alien’s state statute of conviction encompassed a broader range 

of  drugs  than  the  CSA  Schedules,  then  at  that  time  the  alien  would  not  be 

categorically  removable.    But  if  the  CSA  Schedules  were  later  expanded  to 

encompass the same drugs as the state statute, the same alien could then become 

removable by the time removal proceedings commenced.     

      Though  “we  have  held  that  the  Supreme  Court’s  language  in  [Padilla  v. 

Kentucky, 559 U.S. 356, 374 (2010), and I.N.S. v. St. Cyr, 533 U.S. 289, 323 (2001),] 

was insufficient to overturn our prior holdings that retroactive deportation does 

not violate the Ex Post Facto Clause[, n]evertheless, the gravitational pull of these 

constitutional norms—the rights of fair notice and effective assistance of counsel” 

remains  instructive.    Lugo  v.  Holder,  783  F.3d  119,  122  (2d  Cir.  2015).    The 

“starting  place”  of  the  categorical  approach  should  enable  “fair  notice  and 

effective assistance of counsel” by focusing on the CSA Schedules in effect at the 




                                           14 
                                                                                                    
time  of  conviction.    Id.;  Carachuri‐Rosendo,  560  U.S.  at  576. 6     Such  a  “time‐of‐

conviction”  rule  provides  both  the  Government  and  the  alien  with  maximum 

clarity at the point at which it is most critical for an alien to assess (with aid from 

his  defense  attorney)  whether  “pending  criminal  charges  may  carry  a  risk  of 

adverse immigration consequences.”    Padilla, 559 U.S. at 369; see also Mellouli, 135 

S. Ct. at 1987 (“In particular, the [categorical] approach enables aliens to anticipate 

the immigration consequences of guilty pleas in criminal court, and to enter safe 

harbor  guilty  pleas  that  do  not  expose  the  alien  defendant  to  the  risk  of 

immigration sanctions.” (internal quotation marks and brackets omitted)).     

       As the BIA noted in Matter of Ferreira, the CSA schedule is a moving target: 

since  1970,  “approximately  160  substances  have  been  added,  removed,  or 

transferred from one schedule to another.”    26 I. & N. Dec. at 418; see also Mellouli, 

135 S. Ct. at 1987 & n.6 (discussing “increasingly long list of controlled substances” 


       6  Doe’s invocation of the pending‐action canon to argue for a time‐of‐removal rule 
is unavailing.    Pet’r Br. 23–26; see also Antonin Scalia & Bryan A. Garner, Reading Law 
266 (2012) (defining the pending‐action canon as requiring that “[w]hen statutory law is 
altered during the pendency of a lawsuit, the courts at every level must apply the new 
law unless doing so would violate the presumption against retroactivity”).    This canon 
is  inapplicable  here  because  the  statutory  law  has  not  changed.    At  both  the  time  of 
Doe’s conviction and the time of his removal proceedings, the statutory law authorized 
his  removal  because  Doe  remained  “convicted”  of  an  aggravated  felony  or  controlled 
substances  offense  “after  admission.”    8  U.S.C.  §§  1227(a)(2)(A)(iii),  (B)(i)  (emphasis 
added).   


                                                15 
                                                                                            
as the basis for offenses that would render an alien removable).    A petitioner’s 

removability should not, as a rule, be based on fortuities concerning the timing of 

the  petitioner’s  removal  proceedings  or  DEA  rulemaking.    Cf.  United  States  v. 

Smith, 354 F.3d 171, 174 (2d Cir. 2003) (noting design of federal “saving statute,” 1 

U.S.C. § 109, “to ensure that a convicted criminal defendant does not fortuitously 

benefit  from  more  lenient  laws  that  may  be  passed  after  he  or  she  has  been 

convicted”).    Doe  can  cite  no  case  in  which  a  petitioner  has  prevailed  in  the 

circumstances here.    This is unsurprising, since nothing in the INA or related case 

law weighs in favor of Doe’s position.    Accordingly, his challenge to removability 

fails.       

II.    CAT Relief 

         Doe next argues, with more success, that the agency committed legal error 

in assessing his claim that his removal should be deferred pursuant to the CAT.   

In his brief, Doe asserts that the agency erroneously concluded that he conceded 

that his co‐defendants were unaware that he had cooperated with the Government 

in his criminal case when, in fact, he both argued and presented evidence to the 

contrary.    “[W]hen an alien who is otherwise removable due to the commission 

of a covered criminal offense seeks deferral of removal under the CAT, appellate 



                                            16 
                                                                                              
jurisdiction  is  limited  to  review  of  constitutional  claims  and  questions  of  law.”   

Ortiz‐Franco v. Holder, 782 F.3d 81, 86 (2d Cir. 2015).    However, the agency may 

commit  an  error  of  law  if  “important”  facts  have  been  “totally  overlooked  and 

others have been seriously mischaracterized.”    Mendez v. Holder, 566 F.3d 316, 323 

(2d Cir. 2009); see also Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 329 (2d Cir. 

2006) (postulating legal error “where the IJ states that his decision was based on 

petitioner’s failure to testify to some pertinent fact when the record of the hearing 

reveals  unambiguously  that  the  petitioner  did  testify  to  that  fact”  (emphasis  in 

original)).    Without expressing any view as to the merits of Doe’s CAT claim, we 

conclude that such legal error occurred in this case and that remand for further 

consideration is therefore required.     

       Doe alleged in his removal proceedings that prior to a court appearance in 

his  criminal  case,  the  ringleader  of  the  narcotics  conspiracy  in  which  Doe 

participated  issued  a  general  threat  to  his  co‐defendants  that  “the  person  who 

cooperated  was  going  to  have  problems  once  that  person  goes  back  to  the 

Dominican  Republic.”    CAR  at  200.    Doe  also  alleged  that  an  individual 

approached his nephew in the Dominican Republic and informed him that if Doe 

left  jail  before  the  other  co‐defendants  because  he  was  a  cooperator,  Doe  “was 



                                             17 
                                                                                                   
going to have problems if [he] went back to the Dominican Republic.”    Id. at 204.   

This evidence formed the primary basis for Doe’s CAT claim.     

       The IJ stated in a written opinion that Doe had conceded that only one co‐

defendant,  who  was  a  close  friend,  knew  that  Doe  had  cooperated  with  law 

enforcement.    This was a mistake.    Neither Doe nor the co‐defendant testified to 

that effect at the removal hearing.    To the contrary, the co‐defendant testified that 

the ringleader and at least three other co‐defendants believed Doe had cooperated 

because Doe was released from prison early.    Doe also points to the prosecutor’s 

sentencing  letter,  which  specifically  affirms  that  Doe’s  “information  led  to  the 

conviction  by  guilty  plea  of  all  seven  individuals  about  whom  he  provided 

information”  and  that  it  is  “not  mere  supposition”  to  conclude  that  Doe’s 

assistance resulted in these pleas “because [Doe’s] inculpation of those individuals was 

made public in the Complaint, such that each of [his co‐defendants] was well aware 

that  [Doe]  would  likely  be  able  to  testify  against  them  at  any  trial.”    Id.  at  843 

(emphasis added).    The IJ’s decision does not acknowledge this letter, much less 

assess its significance to Doe’s CAT claim.     

       In  sum,  we  conclude  that  the  agency  overlooked  key  evidence  and 

mischaracterized the record when it determined that Doe conceded that only one 



                                               18 
                                                                                         
co‐defendant  knew  about  his  cooperation.    This  fundamental  legal  error 

undermines the reliability of the agency’s determination that Doe’s application for 

CAT  relief  should  be  denied.    Accordingly,  and  expressing  no  view  as  to  the 

merits, we remand for the agency to determine whether Doe’s allegations warrant 

deferral of removal under the CAT.     

                                   CONCLUSION 

       We have considered all of Doe’s other arguments and find them to be either 

without  merit  or  beyond  our  jurisdiction.    For  the  foregoing  reasons,  Doe’s 

petition for review is GRANTED in part and DENIED in part.    Accordingly, we 

VACATE the decision of the BIA and REMAND for further proceedings consistent 

with this opinion.     




                                          19